   Case 4:19-cr-00086-RSB-CLR Document 80 Filed 06/08/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



 UNITED STATES OF AMERICA,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cr-86

        v.

 STEPHEN LAMAR SPENCER,

                Defendant.



                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 18, 2020, Report and Recommendation, (doc. 79), to which no party has filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 79), as the

opinion of the Court. Therefore, as a condition of the bond was breached, it is DECLARED

FORFEITED, pursuant to Fed. R. Crim. Pro. 46(f)(1). The forfeiture is SET ASIDE, pursuant

to Fed. R. Crim. Pro. 46(f)(2), and the bond is EXONERATED.

       Additionally, upon consideration of the request by the surety for return of the bond posted

in the above captioned case in the amount of $2,000.00, and a judgment of aquittal having been

entered in this case, said request is hereby GRANTED.

       THEREFORE, IT IS HEREBY ORDERED that the Clerk of this Court shall disburse said

funds, plus any and all accrued interest, to the Surety, Catherine Spencer, 1902 Barrington Ferry
   Case 4:19-cr-00086-RSB-CLR Document 80 Filed 06/08/20 Page 2 of 2



Road, Riceboro, Georgia.

       SO ORDERED, this 8th day of June, 2020.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          2
